Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The RCE filed on 2/3/2021 has been entered. Claims 17-31 are still pending in this Office action.

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance:
Regarding claims 17 and 30-31, application claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “splitting a base sequence into multiple equal-size segments of length L and adding said segments elementwise, wherein the base sequence is longer than the generated sequence” … and “adding the cyclically shifted versions together, and truncating said added cyclically shifted versions to have length L wherein the base sequence is longer than the generated sequence”. The closest prior art of record, HAN et al. U.S. Patent Application Publication No. US 2014/0226591 A1 and Yiu et al. U.S. Patent Application Publication No. US 2014/0177427 A1, either singularly or in combination cannot teach or suggest the above underlined features.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631